an action in which the plaintiff husband was granted a divorce by a judgment of the Supreme Court, Nassau County, dated July 30, 1976, defendant appeals, as limited by her notice of appeal and brief, from so much of the said judgment as, after a nonjury trial, awarded custody of the youngest child of the parties to plaintiff. Judgment affirmed insofar as appealed from, without costs or disbursements. The temporary stay contained in the order of this court, dated August 31, 1976, is hereby vacated. There is ample support in the record for a finding that it is in the best interests of the child that custody be placed in the father (see Matter of Bennett v Jeffreys, 40 NY2d 543). In cases such as this, the decision of the nisi prius court is entitled to "the greatest respect” (see Matter of Irene O., 38 NY2d 776, 777). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.